Citation Nr: 9924208	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for hepatitis C with 
splenomegaly, thrombocytopenia, and cirrhosis of the liver, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1978.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for 
hypertension in November 1978 and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof at the time, but no timely appeal was filed.  The RO 
considered the veteran's September 1996 submission as an 
application to reopen a claim for service connection for 
hypertension, and it held that new and material evidence had 
not been received to reopen the claim in September 1998.  It 
also denied the veteran a disability rating in excess of 30 
percent for his hepatitis C disability at that time.  The 
veteran appealed and presented testimony during a hearing 
before the undersigned Board member in Waco, Texas in 
February 1999.  During the course of the appeal, October 
1998, the RO increased the veteran's disability rating for 
his service-connected hepatitis C with splenomegaly, 
thrombocytopenia, and cirrhosis of the liver from 30 percent 
to 60 percent.  The matter of an increased rating for 
disability from the hepatitis C virus is the subject of a 
remand section of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in 
November 1978 and notified the veteran of its decision and of 
his right to appeal it within one year thereof at that time, 
but no timely appeal was filed.  

2.  Since that decision, evidence which was not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim has been submitted.

3.  That evidence shows that the veteran has portal 
hypertension which was caused by his service-connected 
hepatitis C disability.


CONCLUSIONS OF LAW

1.  The RO's November 1978 decision denying service 
connection for hypertension is final based upon the evidence 
which was then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1998).

2.  Since the RO's November 1978 decision denying service 
connection for left knee disability, new and material 
evidence sufficient to reopen the claim has been submitted, 
and so the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The new and material evidence which has been received 
shows that the claim is well grounded and that portal 
hypertension was proximately due to or the result of the 
veteran's service-connected hepatitis C disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for hypertension

The "old" evidence

The veteran had claimed in 1978 that hypertension was 
incurred in service.  On service discharge examination in 
August 1978, the veteran's blood pressure was 170/100.  
Hypertension was not diagnosed.  Thereafter, hypertension was 
examined for and not found at the time of the October 1978 VA 
examination which was ordered in light of the claim.

The RO's November 1978 decision

The RO noted the evidence above and denied service connection 
for hypertension.

The additional evidence

The evidence received since the November 1978 RO rating 
decision includes recent private medical records which opine 
that the veteran currently has portal hypertension and that 
it was caused by cirrhosis from his service-connected 
hepatitis C disability.  One recent private medical record 
opines that he does not have portal hypertension, but that 
opinion is supplemented by a more recent submission by that 
same physician, in which the physician opined that the 
veteran had chronic hepatitis C infection with cirrhosis with 
portal hypertension.

At the time of the hearing before the undersigned in February 
1999, the veteran directed the Board's attention to evidence 
in support of his claim.  He also indicated that blood 
pressure readings in service were diagnostic of hypertension.

Relevant law and regulations

Service connection

In order to establish service connection, a veteran must 
demonstrate that there is a disability present which is the 
result of disease or injury which was incurred or aggravated 
in service, or which may be presumed to have been incurred in 
service, or that was proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (1998).

Hypertension will be presumed to have been incurred in 
service if it is manifested to a degree of 10 percent within 
one year of discharge from a period of service lasting 90 or 
more days.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a);  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g., the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet App 203 (1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Well grounded claim requirements

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence) (or, for 
secondary service connection, there must be a 
service-connected disability); and of a nexus between the in-
service injury or disease and the current disability (or, for 
secondary service connection, between the service-connected 
disability and the current disability) (medical evidence is 
required).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

In November 1978, there was no competent medical evidence of 
record of a current diagnosis of hypertension.  The service 
discharge examination report did not diagnosis it, and the VA 
examination which was conducted in light of the claim did not 
diagnosis it either.  See Hampton v. Gober, 10 Vet. App. 481 
(1997) and Clyburn v. West, No. 97-1321 (Apr. 2, 1999).  
Moreover, there was no competent medical evidence of record 
opining that there was a nexus between claimed hypertension 
and any incident of service origin or between it and a 
service-connected disability, and since it was not diagnosed 
or shown to have been manifest to a degree of 10 percent 
within one year of service discharge, the nexus to service 
could not be presumed.  

In short, both the required current disability and the nexus 
to service elements of the claim were missing.  Therefore, 
they are what must be supplied with the application to reopen 
in order for there to be new and material evidence.  Evans.

In this case, evidence as to both of those elements which 
were previously lacking has been submitted.  There is now 
competent medical evidence (a medical diagnosis) of a current 
portal hypertension disability.  Moreover, competent medical 
evidence of record indicates that it was proximately due to 
or the result of the veteran's service-connected hepatitis C 
disability.  The Board would note parenthetically that 
neither the veteran, being a layperson, nor the Board, 
without supporting medical evidence, is capable of concluding 
that his in-service blood pressure readings were diagnostic 
of hypertension.  A medical diagnosis is required.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet.App. 91, 93 (1993); Colvin v. Derwinski, 1 
Vet.App. 171 (1991); Caluza.

In light of the fact that new and material evidence has been 
submitted, the claim must be reopened, and VA must determine 
whether the claim as reopened is well grounded.  Elkins.

The Board concludes that the claim is well grounded per 
Caluza on a secondary service connection basis.  There is 
competent medical evidence of current hypertension, and of a 
nexus between it and the veteran's service-connected 
hepatitis C disability.  The Board notes that a well-grounded 
claim for direct service connection is not present, because 
neither the veteran nor the Board may supply a diagnosis 
based upon either's review of the service medical records.  
Medical evidence is required.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet.App. 
91, 93 (1993); Caluza; Colvin.

Since the claim is well grounded, VA has a duty to assist the 
veteran with it.  The Board concludes that VA has fully 
assisted the veteran as is required under 38 U.S.C.A. § 5107.  
Therefore, the Board may proceed to evaluate the merits of 
the claim.  Winters.

In this case, the medical evidence of record shows that the 
veteran has portal hypertension, and that there is a nexus 
between it and his service-connected hepatitis C disability.  
As such, the claim is granted.  

Additional matter

Since the RO applied the now invalidated Colvin materiality 
test in its analysis and did not review the claim de novo, 
because it found that new and material evidence had not been 
submitted, whereas the Board has proceeded to adjudicate the 
claim on its merits and has considered secondary service 
connection, whereas the RO did not, the Board must determine 
whether there is any prejudice to the veteran in light of 
these circumstances.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that there is not, because the 
Board's decision constitutes a full grant of the benefit 
sought on appeal, and remanding the claim to the RO under 
these circumstances would only result in delay without any 
substantive benefit being conferred on the veteran.  


ORDER

Entitlement to service connection for hypertension is granted 
in light of new and material evidence.


REMAND

Entitlement to an increased rating for hepatitis C with 
splenomegaly, thrombocytopenia, and cirrhosis of the liver

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general, 
an allegation of an increase in disability is sufficient to 
establish a well-grounded claim for an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran submitted some private medical records in 
December 1998, among which is part of an October 1998 report 
from A.M.S.M, M.D. which is pertinent and specific to his 
claim.  In light of this, the RO must comply with 
38 C.F.R. § 3.159 (1998), including by attempting to obtain 
the rest of that report.  Moreover, during the veteran's 
hearing before the undersigned in February 1999, he 
identified additional, more recent pertinent and specific 
treatment, the records for which are not contained in the 
claims folder.  The RO must also comply with 
38 C.F.R. § 3.159 in relation to these records.  

The October 1998 record mentioned above and the veteran's 
February 1999 testimony suggests that there may have been a 
recent increase in the severity of the veteran's 
service-connected hepatitis C disability.  Accordingly, per 
38 C.F.R. § 3.327 (1998), another VA examination is 
necessary.  The Board advises the veteran of the provisions 
of 38 C.F.R. § 3.655(b) (1998), which indicate that failure 
to report for an examination will result in the claim being 
denied.  

The Board also notes that the RO has rated the veteran under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 7345 
(1998).  However, in Butts v. Brown, 5 Vet.App. 532, 539 
(1993) (en banc), the United States Court of Appeals for 
Veterans Claims (Court) held that the selection of a 
diagnostic code is a question of application of law to facts.  
After the RO obtains any additional records pursuant to 
38 C.F.R. § 3.159 and obtains another VA gastroenterology 
examination, it should consider whether under the facts of 
the case, 38 C.F.R. Part 4, Diagnostic Code 7312 (1998), or 
other potentially applicable diagnostic code should be 
applied.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should comply with 
38 C.F.R. § 3.159 with respect to the 
remainder of Dr. M.'s October 1998 
medical reports, and as to any other 
records of treatment which are not of 
record and which the veteran believes 
are pertinent and specific to his claim, 
including any pertaining to recent 
treatment he received as indicated in 
his hearing transcript.

2.  A VA gastroenterology examination 
should be conducted to report on the 
extent and severity of the 
manifestations attendant to the 
veteran's service-connected hepatitis C 
with splenomegaly, thrombocytopenia, and 
cirrhosis of the liver.  The claims 
folder should be made available to the 
gastroenterologist prior to the 
examination.  All information and tests 
and studies pertinent to rating the 
severity of the veteran's disability 
should be obtained, and all pertinent 
information from such should be included 
in the examination report.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
if they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim, and in 
doing so, pursuant to Butts, should 
consider applying Diagnostic Code 7312, 
or other potentially applicable 
diagnostic code.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.   Stegall v. West, 11 Vet. App. 268 (1998)

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on any matter at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

